Exhibit 10.22



TURTLE BEACH CORPORATION
2013 STOCK-BASED INCENTIVE COMPENSATION PLAN
OPTION AGREEMENT FOR NON-EMPLOYEE DIRECTORS




This OPTION AGREEMENT (this “Agreement”), dated as of the [_______] (the “Grant
Date”), is by and between Turtle Beach Corporation, a Nevada corporation (the
“Company”), and [_______] (the “Optionee”).


WITNESSETH:


WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
Shares of the Company as hereinafter provided, in accordance with the provisions
of the Turtle Beach Corporation 2013 Stock-Based Incentive Compensation Plan
(the “Plan”), a copy of which is attached hereto as Exhibit A;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:


1.Grant of Option. The Company hereby grants to the Optionee a Non-Qualified
Stock Option (the “Option”) to purchase [______] shares of the Company’s common
stock (the “Shares”). The Option is in all respects limited and conditioned as
hereinafter provided, and is subject in all respects to the terms and conditions
of the Plan now in effect and as it may be amended from time to time.
2.    Purchase Price. The exercise price of the Shares covered by the Option
shall be $[____] per Share (the “Option Price”).
3.    Option Term. Unless earlier terminated pursuant to any provision of the
Plan or this Agreement, the Option shall expire on the tenth anniversary of the
Grant Date (the “Expiration Date”). The Option shall not be exercisable after
the Expiration Date.
4.    Vesting. Subject to the Optionee’s continuing service in good standing on
the Company’s Board of Directors (the “Board”), the Option shall vest and become
exercisable with respect to [___]% of the Shares on [each of] the first [___]
anniversary of the Grant Date. In addition, any unvested portion of the Option
that has not been forfeited as provided herein shall vest immediately prior to
the consummation of a Change in Control.
5.    Effect of Termination of Service. If the Optionee ceases to serve on the
Board for any reason, the unvested portion of the Option shall immediately cease
to vest and be forfeited with no compensation due to the Optionee, and the
vested portion of the Option shall remain exercisable until the earlier of (i)
the date that is three months following the date on which the Optionee ceases to
serve on the Board and (ii) the Expiration Date.



--------------------------------------------------------------------------------



6.     Change in Control. Any outstanding, unexercised portion of the Option
shall be cancelled immediately upon the consummation of a Change in Control. If
the Option Price per Share is greater than the consideration being paid per
Share in such Change in Control, the Company shall have no further obligation to
the Optionee hereunder. If the Option Price per Share is less than the
consideration being paid per Share in such Change in Control, the Company shall
pay the Optionee an amount equal to the product of (i) the excess of the
consideration being paid per Share in such Change in Control over the Option
Price per Share and (ii) the number of Shares underlying the unexercised portion
of the Option, whether or not vested, as soon as practicable following such
Change in Control.
7.    Method of Exercise. The Optionee may exercise the Option by delivering
notice to the Company in a form specified or accepted by the Committee and
signed by the Optionee or the person then having the right to exercise the
Option, specifying the number of Shares with respect to which the Option is
being exercised and the Option Price per Share, and paying to the Company the
aggregate Option Price. The aggregate Option Price must be paid within three
days of the date of exercise: (i) in cash, (ii) with the proceeds received from
a broker-dealer whom the Optionee has authorized to sell all or a portion of the
Shares covered by the Option, or (iii) with the consent of the Committee, in
whole or in part in Common Stock held by the Optionee and valued at Fair Market
Value on the date of exercise. The Option may be exercised only for a whole
number of Shares.
8.    Transferability of Option. Except as provided in the Plan, the Option is
not assignable or transferable, in whole or in part, by the Optionee other than
by will or by the laws of descent and distribution and, during the lifetime of
the Optionee, the Option shall be exercisable only by the Optionee or, in the
event of his or her disability, by his or her guardian or legal representative.
9.    Rights as a Shareholder. The Optionee shall have no rights of a
shareholder with respect to the Shares underlying the Option (including no right
to receive dividends or to vote shares) unless and until such Shares are
transferred to the Optionee upon the exercise of the Option.
10.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Optionee any right to be retained in any position with the
Company or any Subsidiary or Affiliate, including as a Non-Employee Director of
the Company. Further, nothing in the Plan or this Agreement shall be construed
to limit the discretion of the Company to terminate the Optionee’s service on
the Board or otherwise, at any time, with or without cause.
11.    Plan Terms; Definitions. This Option is issued under the Plan and
governed by its terms. Except as specifically set forth herein, in the event of
any inconsistency in the Plan and this Agreement, the Plan’s terms control. Any
term capitalized herein that is not separately defined shall have the meaning
set forth in the Plan.
12.    Governing Law. To the extent that Federal laws do not otherwise control,
the validity and construction of this Agreement shall be construed and enforced
in accordance

-2-



--------------------------------------------------------------------------------



with the laws of the State of California, but without giving effect to the
choice of law principles thereof.
13.    Taxes. The Optionee shall satisfy any and all requirements relating to
applicable federal, state, local and foreign taxes. Without limiting the
generality of the foregoing, neither the Company nor any of its Subsidiaries or
Affiliates shall be responsible for withholding any income tax, social security,
unemployment, disability insurance or other tax obligations that become due from
the Optionee in connection with this grant or exercise of this Award, and the
Optionee shall indemnify the Company and its Subsidiaries and Affiliates and
hold them harmless from and against all claims, damages, losses and expenses,
including reasonable fees and expenses of attorneys, relating to any obligation
imposed by law on the Company or any of its Subsidiaries or Affiliates to pay
any such taxes.  Notwithstanding the foregoing, the Company may in its
discretion effect such withholding as they may determine to be required by law.
14.    Entire Agreement; Receipt of Documents. This Agreement and the Plan set
forth the entire understanding of the parties hereto and supersede all prior
agreements, arrangements, and communications, whether oral or written,
pertaining to the subject matter hereof. The Optionee hereby acknowledges
receipt of a copy of the Plan and this Agreement, represents that he or she has
read and understands the terms and provisions thereof, and accepts the Option
subject to all the terms and conditions of the Plan and this Agreement.
15.    Counterparts. This Agreement may be executed and delivered in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
This Agreement shall become effective only when counterparts have been executed
and delivered by all parties whose names are set forth on the signature page(s)
hereof. Any signature delivered by fax or in pdf format shall have the same
force and effect as an original signature.




[Signature Page Follows]

-3-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Optionee has hereunto set his or her hand
and seal, all as of the day and year first above written.


OPTIONEE    TURTLE BEACH CORPORATION




____________________________    By:__________________________________
Optionee’s Signature    Title:




____________________________    _____________________________________
Date    Date




[EXHIBIT A – COPY OF PLAN]

-4-

